Citation Nr: 0107667	
Decision Date: 03/14/01    Archive Date: 03/21/01

DOCKET NO.  95-02 458	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active naval service from May 1954 to April 
1958.  This matter comes to the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Portland 
Regional Office (RO) March 1992 rating decision which 
declined to reopen the claim of service connection for 
schizophrenia.  During the pendency of this appeal, the 
veteran relocated to Georgia and his claims file was 
transferred to the Atlanta RO, which now has jurisdiction of 
the case.

In August 1996, the Board remanded the veteran's application 
to reopen the claim of service connection for schizophrenia 
to the RO for further development of certain evidence.  By 
April 1997 decision, the Board found that new and material 
evidence had been submitted in support of the application to 
reopen the claim of service connection for schizophrenia; the 
claim was reopened and remanded to the RO for additional 
development of the evidence.


REMAND

Effective November 9, 2000, the law provides that VA shall 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate his claim for benefits, 
except that no assistance is required if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096 (2000) (to 
be codified at 38 U.S.C.A. § 5103A(a)).

In the case of a claim for disability compensation, the 
assistance provided by VA shall include providing a medical 
examination when such an examination is necessary to make a 
decision on the claim.  An examination is considered 
"necessary" if the evidence of record (both medical and 
lay, including statements from the veteran himself) contains 
competent evidence of a current disability or persistent or 
recurrent symptoms of disability; and the evidence indicates 
that the disability or symptoms may be associated with the 
veteran's active service; but the evidence does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 
38 C.F.R. § 5103A(d)).

When the Board remanded this case in April 1997, the RO was 
requested to arrange for a review of the veteran's entire 
claims file by a VA psychiatrist, to determine the etiology 
of his schizophrenia, and to reconcile the apparent conflict 
between the available medical opinion relative to the 
etiology of his psychiatric disability.

A review of the record after the April 1997 remand shows that 
the veteran's claims file was reviewed by a VA psychologist 
in July 2000, and the medical opinion report reflects a 
thorough and detailed review of the pertinent evidence of 
record.  The psychologist determined that the veteran 
received treatment for schizophrenia since 1976 but the 
disability may have had its onset "earlier than 1976."  She 
discussed his symptoms and impairment evident and documented 
during service and thereafter, noting that there was "no 
conclusive documentation to establish a diagnosis of 
schizophrenia at the time of [service] discharge except that 
he was denied re-enlistment for his 'personality 
difficulties.'"  She opined that the comments "bizarre 
grimaces and withdrawn" (symptoms recorded during his in-
service treatment) were more associated with schizophrenia 
than "passive aggressive."  She concurred that a 
personality disorder diagnosis was "over used" by the 
military.  

Based on the foregoing, the Board is of the opinion that 
further clarification regarding the nature and etiology of 
the veteran's chronic psychiatric disability is necessary in 
this case.  In particular, the aforementioned July 2000 
medical opinion suggests, on the one hand, that the veteran's 
psychiatric disability is not related to active service (the 
psychologist opined that there was "no conclusive 
documentation" of in-service onset of schizophrenia, and the 
veteran did not receive psychiatric treatment for 
schizophrenia until 1976, many years after service 
separation); on the other hand, however, the opinion suggests 
that schizophrenia may in fact be related to service (the 
psychologist opined that symptoms of bizarre grimaces and 
being withdrawn, exhibited by the veteran in service, are 
more associated with schizophrenia than with a personality 
disorder, which was diagnosed in service; she apparently 
questioned the diagnosis of personality disorder. 

Generally speaking, in decisions on claims for VA disability 
benefits, a veteran is entitled to the "benefit of the 
doubt" when there is an approximate balance of positive and 
negative evidence.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When the evidence supports the claim or is in 
relative equipoise, the veteran prevails.  Id. at 56.  
Furthermore, where the "fair preponderance of the evidence" 
is against the claim, the benefit of the doubt rule has no 
application.  Id.  However, as neither the veteran nor the 
Board may make medical determinations, Grottveit v. Brown, 
5 Vet. App. 91 (1993), a clarifying medical opinion should be 
sought to determine whether the veteran has schizophrenia, 
and/or any other chronic psychiatric disability, of service 
origin.  The correct standard should be applied, i.e. is it 
at least as likely as not that schizophrenia (and/or any 
other psychiatric disability) is related to service or any 
incident occurring therein.

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should obtain from the 
veteran the names, addresses and 
approximate dates of treatment of all 
medical care providers who treated him 
for any psychiatric impairment since 
service.  After any necessary 
authorization is obtained from the 
veteran, complete copies of all 
relevant VA or private reports of 
medical treatment (not already of 
record) should be obtained by the RO 
and added to the claims file.

2.  Thereafter, the RO should forward 
the veteran's complete claims file to a 
VA psychiatrist to determine the 
identity and etiology of any chronic 
psychiatric disability which may now be 
present.  The entire claims folder must 
be made available to the examiner for 
review in conjunction with this request 
for medical opinion, and the report 
must reflect the examiner's review of 
pertinent evidence in the claims file.  
Any psychiatric or psychological 
testing of the veteran, deemed helpful 
by the examiner, should be scheduled 
and conducted, and the results thereof 
added to the record for review.  The 
examiner should be requested to express 
an opinion as to the origin and likely 
date of onset of any psychiatric 
disability which may now be present, 
including whether it is as likely as 
not that any such disability is 
etiologically related to service, any 
incident occurring therein, and/or any 
in-service symptoms/impairment.  If the 
examiner determines that any 
psychiatric disability was present 
prior to service, he or she should be 
asked to provide an opinion whether any 
such disability underwent an increase 
in disability during service 
(aggravation) beyond the natural 
progress of the disease.  If any of the 
foregoing cannot be determined, the 
examiner should so state for the 
record.  A rationale for all opinions 
and conclusions reached should be 
provided.

3.  The RO should carefully review the 
psychiatric opinion report and the other 
development requested above to ensure 
compliance with this remand.  If any 
development requested above is not 
accomplished, remedial action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board for review.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or 
U.S. Court of Appeals for Veterans Claims (the Court) for 
additional development or other appropriate action must be 
handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


